

115 HR 7307 IH: Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM and National Security Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7307IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Ms. Lee (for herself, Mr. Beyer, Ms. Clarke of New York, Ms. Norton, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to establish the Ronald V. Dellums Memorial Fellowship for Women
			 of Color in STEAM fields, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM and National Security Act. 2.FindingsCongress finds the following:
 (1)From 1993 to 1995, Ronald V. Dellums served as the Chairman of the Armed Services Committee of the House of Representatives after 20 years of service on such Committee.
 (2)As a stalwart champion of diversity and inclusion, Chairman Dellums was an early supporter of integrating lesbian, gay, transgender, and bisexual individuals into the military.
 (3)Before Chairman Dellums was elected to the House of Representatives in 1970, he was a psychiatric social worker, community organizer, and lecturer.
 (4)Chairman Dellums served in the United States Marine Corps from 1954 to 1956. (5)In section 233 of the Fiscal Year 2016 National Defense Authorization Act, Congress—
 (A)identified as a priority of the Department of Defense increased engagement with and outreach to historically Black Colleges and Universities, and other minority-serving institutions, including Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, Native American-serving, and Nontribal institutions; and
 (B)required the Department to develop a strategy for improving engagement with such institutions including—
 (i)increasing efforts to include such institutions in ongoing research programs and activities for which institutions of higher learning, in general, are the eligible entities;
 (ii)increasing the visibility of the Department of Defense programs and activities among such institutions and students of such institutions;
 (iii)emphasize the need to include faculty and students of such institutions in Department of Defense research activities; and
 (iv)ensuring such institutions and faculty and students of such institutions receive mentors when participating in Department programs.
 (6)In section 4201 of the Fiscal Year 2018 National Defense Authorization Act, Congress reiterated the importance of prioritizing this relationship by authorizing more than $12 million above the President’s requests, including $2 million for minority women in the fields of science, technology, engineering, and mathematics.
 (7)While women of color have made significant progress in graduating from college in the areas of study related to STEAM, they continue to be under-represented in the STEAM fields.
 (8)While underrepresented minority students overall face an opportunity gap in STEAM education, women of color face a larger achievement gap in science and engineering education.
 (9)In 2012, of bachelor’s degrees awarded in science and engineering majors— (A)women received 48.8 percent;
 (B)women of color received 15.7 percent; (C)Black individuals received 5.3 percent;
 (D)Hispanic individuals received 5.5 percent; (E)Native American or Alaska Native individuals received 0.3 percent; and
 (F)Asian or Pacific Islander individuals received 4.6 percent. (10)A 2017 report published by the National Science Foundation found that the percentage of all bachelor’s degrees in computer sciences, mathematics, and statistics, and engineering received by women of color has declined since 1996.
 (11)Intentional and proactive strategies and programs are necessary to ensure the under-representation of women of color in the disciplines and professions related to STEAM fields is appropriately addressed to ensure broad and inclusive participation in areas of national importance.
			3.Fellowship program
 (a)EstablishmentThe Secretary of Defense shall establish a fellowship program, which shall be known as the Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM, to provide scholarships and internships for eligible students with high potential talent in STEAM.
 (b)ObjectivesIn carrying out the program, the Secretary shall— (1)consult with higher education institutions and relevant professional associations, nonprofits, and relevant defense industry representatives on the design of the program; and
 (2)design the program in a manner such that the program— (A)increases awareness of and interest in employment at a Defense Agency among underrepresented students in the STEAM fields, particularly women of color, who are pursuing a degree in a STEAM field;
 (B)supports the academic careers of underrepresented students, especially women of color, in STEAM fields; and
 (C)builds a pipeline of women of color with exemplary academic achievements in a STEAM field who can pursue careers in national security and in areas of national need.
 (c)ComponentsThe fellowship program shall consist of— (1)a scholarship program under subsection (d); and
 (2)an internship program under subsection (e). (d)Selection (1)In generalEach fiscal year, subject to the availability of funds, the Secretary shall select at least 30 eligible students to participate in the fellowship program for a period of 2 years.
 (2)Students from minority-serving institutions and historically Black colleges and universitiesThe Secretary may not award fewer than 50 percent of the fellowships under this section to eligible students who attend historically Black colleges and universities and other minority-serving institutions, including Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, and Native American-serving, Nontribal institutions.
 (3)ScholarshipEach fellow shall receive a scholarship of up to $50,000 each academic year of the fellowship program.
 (4)Consideration of underrepresented students in STEAM fieldsIn awarding a scholarship under this section, the Secretary shall consider— (A)the number and distribution of minority and female students nationally in science and engineering majors;
 (B)the projected need for highly trained individuals in all fields of science and engineering; (C)the present and projected need for highly trained individuals in science and engineering career fields in which minorities and women are underrepresented; and
 (D)the lack of minorities and women in national security, especially in science and engineering fields in which such individuals are traditionally underrepresented.
 (5)Student agreementAs a condition of receipt of funds under this section, a fellow shall agree— (A)to use such funds solely to pay the cost of attendance at the higher education institution at which the student is enrolled;
 (B)to return any such funds in excess of the cost of attendance at such higher education institution; (C)to maintain satisfactory academic standing, as determined by the Secretary;
 (D)to return such funds for an academic year if— (i)in such year, the fellow earns less than 60 percent of the credits required at the institution of higher education at which the fellow is enrolled; and
 (ii)the fellow is no longer enrolled at such institution or another institution of higher education at the start of the next academic year;
 (E)to complete an internship under this section in a manner that is satisfactory, as determined by the Secretary;
 (F)upon completion of the degree that the student pursues while in the fellowship program, to work for the Federal Government or in the field of education in the area of study for which the scholarship or fellowship was awarded, for a period specified by the Secretary, which shall not be longer than the period for which scholarship assistance was provided to such student; and
 (G)to return the amount of the assistance provided the recipient under the program with interest at a rate determined by the Secretary if the student fails to comply with subsections (A) through (F).
 (6)Enforcement of agreementThe Secretary may enforce the agreement under paragraph (5) as the Secretary determines appropriate.
				(e)Internship
 (1)In generalThe Secretary shall establish an internship program that provides each student an internship at a Defense Agency.
 (2)RequirementsEach internship shall— (A)to the extent practicable, last a period of at least 10 weeks;
 (B)to the extent practicable, be at a Defense Agency; (C)include a stipend for transportation and living expenses incurred by the fellow during the fellowship; and
 (D)be completed during the initial 2-year period of the fellowship. (3)MentorshipTo the extent practicable, each fellow shall be paired with a mid-level or a senior-level official of the Defense Agency who shall serve as a mentor during the internship.
				(f)Extensions
 (1)In generalSubject to this section, a fellow may apply for, and the Secretary may grant, a 1-year extension of the fellowship.
 (2)Number of extensionsThere shall be no limit on the number of extensions under paragraph (1) that the Secretary may grant an eligible student.
 (3)Limitation on degreesStudents shall be limited to obtaining a maximum of the following graduate degrees with fellowship funds—
 (A)2 master’s degrees; and (B)1 doctorate of philosophy.
 (4)Treatment of extensionsAn extension granted under this subsection does not count for the purposes of— (A)the number of fellowships granted under subsection (d)(1); or
 (B)the percentage of fellowships granted to eligible students. (5)Extension requirementsA fellow may receive an extension under this subsection only if—
 (A)the fellow is in good academic standing; (B)the fellow has satisfactorily completed an internship under subsection (e); and
 (C)the fellow is currently enrolled full-time at an institution of higher education and pursuing, in a STEAM field—
 (i)a bachelor’s degree; (ii)a master’s degree; or
 (iii)a doctorate of philosophy. (g)Limitation on administrative costsFor each academic year, the Secretary may use not more than 5 percent of the funds made available to carry out this section for administrative purposes, including for purposes of—
 (1)outreach to institutions of higher education to encourage participation in the program; and (2)promotion of the program to eligible students.
 (h)Administration of programThe Secretary may appoint a lead program officer to administer the program and to market the program among students and higher education institutions.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the next 25 fiscal years.
 (j)ReportsNot later than 2 years after the date on which the first fellowship is awarded under this section, and each academic year thereafter, the Secretary of Defense shall submit to the Congress a report containing—
 (1)a description and analysis of the demographic information of students who receive fellowships under this section, including information with respect to such students regarding—
 (A)race; (B)ethnicity;
 (C)gender identity; (D)eligibility to receive a Federal Pell Grant under the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.); and
 (E)eligibility of the household in which the student resides to receive benefits under the Supplemental Nutrition Assistance Program under section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014), in the case of graduate students;
 (2)an analysis of the effects of the program; (3)a description of—
 (A)the total number of students who obtain a degree with fellowship funds each year; and (B)the type and total number of degrees obtained by fellows; and
 (4)recommendations for changes to the program and to this Act to ensure that women of color are being effectively served by such program.
 (k)DefinitionsIn this Act: (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a).
 (2)Defense AgencyThe term Defense Agency has the meaning given the term in section 101(a) of title 10, United States Code. (3)Eligible studentThe term eligible student means an individual who—
 (A)submits an application for a fellowship under this section; and (B)is either—
 (i)an enrolled second-year student at a higher education institution; or (ii)a community college student who intends to use scholarship funds for tuition for the third year of study at a higher education institution.
 (4)FellowThe term fellow means a student that was selected for the fellowship program under subsection (d). (5)Historically Black college and universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).
 (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)Minority-serving institutionThe term minority-serving institution means an institution listed in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (8)STEAMThe term STEAM means science, technology, engineering, arts, and mathematics. (9)Underrepresented student in a STEAM FieldThe term underrepresented student in a STEAM field means a student who is a member of a minority group for which the number of individuals in such group who receive bachelor’s degrees in STEAM fields per 10,000 individuals in such group is substantially fewer than the number of white, non-Hispanic individuals of bachelor’s degrees in STEAM fields per 10,000 such individuals.
				